Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-51

IN RE JAMES J. FOURNIER
                                                            2018 DDN 95
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 462429


BEFORE: McLeese and Deahl, Associate Judges, and Steadman, Senior Judge.


                                   ORDER
                             (FILED— April 15, 2021)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent by consent from the practice of law in that
jurisdiction; this court’s February 1, 2021, order suspending respondent pending
resolution of this matter and directing him to show cause why equivalent reciprocal
discipline in the form of an indefinite suspension with a fitness requirement and the
right to seek reinstatement after five years or reinstatement by the state of Maryland,
whichever occurs first, should not be imposed; and the statement of Disciplinary
Counsel; and it appearing that respondent failed to file either a response to this
court’s order to show cause or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that James J. Fournier is hereby indefinitely suspended from the
practice of law in the District of Columbia with reinstatement contingent upon a
showing of fitness. Respondent can seek reinstatement after five years or after being
reinstated by the state of Maryland, whichever occurs first. See, e.g. In re Jones,
171 A.2d 575, 576 (D.C. 2017) (the reciprocal discipline of an indefinite suspension
imposed by the state of Maryland is an indefinite suspension with fitness and the
right to seek reinstatement after five years or reinstatement by the state of Maryland,
No. 20-BG-51
whichever occurs first); In re Sibley, 990 A.2d 483, 487 (D.C. 2010) (rebuttable
presumption in favor of imposing identical discipline). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                      PER CURIAM